DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: "a first lid" should read "the first lid".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US 5295365 issued to Redford (hereinafter “Redford”).
Regarding claim 1, Redford teaches a cooler (abstract, a cooler), comprising: 
   a main body (Fig 6, end walls 65) defining an interior volume (Fig 7, inner wall 2 defines interior volume space), the main body having 
   a first opening (Fig 7, is a view with a closure removed, therefore the boundary line of inner wall 2 around the cooler also defines a first opening) 
   and a second opening (Fig 7, the opening, but flipped to the other side; examiner notes flippability as “each (closure) capable of acting either as a base of the cooler or a lid” - abstract), the first opening and the second opening are on opposing ends (Fig 8, shows opposing ends as, ends of the main body cited above at the lids) of the main body; 
   a first lid (Fig 8, top section lid) coupled to the main body at the first opening; and a second lid (Fig 8, bottom section lid) coupled to the main body at the second opening.

Regarding claim 2, Redford further teaches the first lid includes a hinge (Fig 7, hinge 78) coupled to the main body.

Regarding claim 3, Redford further teaches the first lid and the second lid includes one or more hinges (Fig 7, hinges 78) coupled to the main body to permit rotation (“hinged open” - col 1, line 54) of the first lid and the second lid relative to the main body.

Regarding claim 4, Redford further teaches a latch (Fig 7, lock 76) in communication with at least one of the first lid and the second lid (Fig 7, 76 is on both lids 10).

Regarding claim 5, Redford further teaches the main body is configured to rest on at least one (“each (closure) capable of acting either as a base of the cooler or a lid” – abstract; examiner notes ‘a base’ is capable of being rested on; further noting that the cooler is inverted and stood on that closure 10 - col 3, lines 44-45 - repeatably) of the first lid and the second lid.

Regarding claim 6, Redford further teaches a handle (Fig 7, handle 74) coupled to the main body.

Regarding claim 7, Redford further teaches a method of operating a cooler (claim 10, “a method of using a cooler”), comprising: obtaining a cooler (abstract, a cooler is shown as having been provided, thus obtained) as in claim 1; 
   opening (claim 10, “removing the closure at that end” – removal of a closure constituting opening) the first lid (Fig 8, top section lid) to access the interior volume (Fig 7, inner wall 2 defines interior volume space); 
   resting the main body (“each (closure) capable of acting either as a base of the cooler or a lid” – abstract; examiner notes ‘a base’ is capable of being rested on; further noting that the cooler is inverted and stood on that closure 10 - col 3, lines 44-45 - repeatably) on the second lid (Fig 8, bottom section lid); and 
   stocking items in the interior volume  (claim 10, “sequentially placing articles” within the body).

Regarding claim 8, Redford further teaches flipping (claim 10, “inverting the cooler”) the cooler over onto the first lid so as to permit operation of the second lid.

Regarding claim 9, Redford further teaches opening the second lid (Fig 8, bottom section lid) to access the items in the interior volume (claim 10, “removing the closure at the other end”).

Regarding claim 10, Redford further teaches flipping (claim 10, “inverting the cooler”) the cooler to reposition (claim 10, “to bring the ice above the articles”) the items in the interior volume.

Regarding claim 11, Redford further teaches unlatching (examiner chooses “at least one lid the first lid”; lock 76 reasonably unlocks the first lid; examiner notes that the closures 10 are “secured by locks 76” - col 4, line 9, and that claim 7 from which this depends cites claim 10, “removing the closure at that end”, with ‘that end’ being the first lid, meaning therefore that the locks 76 must be opened. Examiner further notes that this reasonably applies to the second lid as well) at least one of the first lid and the second lid.
 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20180015938 – teaches it is known to have rubber latches
US 20120132657 – another cooler with rubber latches
US 3402569 – hinged two lid container

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731